Citation Nr: 1815762	
Decision Date: 03/15/18    Archive Date: 03/23/18

DOCKET NO.  14-35 527	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

Entitlement to service connection for tinnitus.


REPRESENTATION

Veteran represented by: Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

A. Snoparsky, Associate Counsel



INTRODUCTION

The Veteran served on active duty in the United States Army from May 1991 to October 1995.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a December 2013 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.

The Veteran had a videoconference hearing in September 2016 before the undersigned Veterans Law Judge.  A transcript has been associated with the file.


FINDING OF FACT

The currently demonstrated tinnitus was caused by in-service exposure to excessive noise.

CONCLUSION OF LAW

The criteria for the establishment of service connection for tinnitus are met. 38 U.S.C. §§ 1101, 1110, 1131, 5107 (West 2012); 38 C.F.R. §§ 3.303, 3.102  (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

Generally, to prevail on a claim of service connection on the merits, there must be competent evidence of (1) a current disability, (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury, and (3) medical evidence or other competent evidence of a nexus between the claimed in-service disease or injury and the present disease or injury.  See Hickson v. West, 12 Vet. App. 247 (1999); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

A veteran is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence on any issue material to the claim.  See 38 U.S.C. § 5107 (West 2012); 38 C.F.R. § 3.102 (2017).  When the evidence supports the claim or is in relative equipoise, the claim will be granted.  See Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990); see also Wise v. Shinseki, 26 Vet. App. 517, 532 (2014).  

The Veteran contends his tinnitus was caused by his time in service when he was exposed to noise in various ways.  The Veteran asserts the ringing in his ears has continued since that time.  One examiner has opined the Veteran's tinnitus was at least as likely as not due to the Veteran's time in service (See December 2013 examination) while another examiner opined the Veteran's tinnitus was less likely than not caused by or a result of military noise exposure (See February 2015 examination).

The Court has found a lay person competent to identify tinnitus which is a disorder that can be identified based on lay observation alone.  See Charles v. Principi, 16 Vet. App. 370 (2002).  The Veteran is competent and credible to report the circumstances of his service.  The Board finds the objective evidence is in equipoise.  Based on the Veteran's statements and the objective evidence, the claim will be granted.

ORDER

Service connection for tinnitus is granted.



John J. Crowley
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


